Swing, D. J., (charging jury.)
If there be an all-rail route over which the oil may be carried with any profit, it is a practicable mode of transportation; but, if the rate of freight by rail is so high as to prevent any profit upon the sale of the oil, or to destroy the trade in oil between the points in question, — in other words, if the rate of freight be so high as to prohibit commerce in oil between those points, — it would not be a practicable mode of transportion between those points.
I refuse to give the following charge, asked by the government : That if there be an all-rail route between the points in question, it constitutes a practicable mode of transportation, within the meaning of the statute, without regard to cost or distance.
Verdict for defendants.